 1
 2
 3                                UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                    ***
 6   JOSHUA J. FLORES,                                        Case No. 2:20-cv-01121-KJD-DJA
 7                                               Plaintiff,     ORDER DISMISSING PLAINTIFF’S
                                                                        COMPLAINT
 8           v.
 9   MESA AIRLINES, INC.,
10                                           Defendant.
11          On October 29, 2020, the Court granted Plaintiff’s motion for extension of time to file an
12   amended complaint. (ECF #10). The Court gave Plaintiff until November 20, 2020 to file the
13   complaint and warned Plaintiff that a failure to do so would result in his case being dismissed
14   with prejudice. Plaintiff has not filed an amended complaint or participated in the litigation since.
15   Therefore, Plaintiff’s case is dismissed.
16          IT IS THEREFORE ORDERED that Plaintiff’s action is DISMISSED with prejudice.
17   Dated this 4th day of May, 2021.
18
19                                                   _____________________________
                                                      Kent J. Dawson
20                                                    United States District Judge
21
22
23
24
25
26
27
28
